Citation Nr: 0940894	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 
1967.  He died in May 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In May 2005, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

The Board subsequently obtained an opinion from an 
independent medical expert regarding the appellant's claim.  
In May 2007, the appellant submitted a waiver of RO review of 
this new evidence.  See 38 C.F.R. § 20.1304(c) (2009).

In August 2007, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  

In April and July 2009, the undersigned Veterans Law Judge 
granted the appellant's motions for extension of time in 
regard to her claim.  In October 2009, within the allowed 
time period, the appellant submitted additional evidence with 
a waiver of RO review.  The Board accepts this additional 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for residuals of a shrapnel wound of the right 
upper arm (Muscle Group VI) (rated as 10 percent) and 
residuals of multiple shrapnel wounds of the right lower leg 
and ankle with multiple retained foreign bodies (rated as 10 
percent).

2.  The Veteran died in May 2002 and the certificate of death 
lists the immediate cause of death as metastatic 
adenocarcinoma of the colon; no other conditions are listed.

3.  Because the Veteran served in the Republic of Vietnam 
during the Vietnam era, his exposure to herbicides is 
presumed.

4.  The weight of the probative medical evidence establishes 
that the Veteran died of metastatic colon cancer, which is 
not among the diseases presumed to be associated with 
herbicide exposure.

5.  Colon cancer was not shown in service or for many years 
thereafter, and there is no competent, probative evidence 
establishing a link between colon cancer and in-service 
herbicide exposure.

6.  The Veteran's service-connected residuals of a shrapnel 
wound of the right upper arm (Muscle Group VI) and residuals 
of multiple shrapnel wounds of the right lower leg and ankle 
with multiple retained foreign bodies did not cause or 
contribute substantially or materially to cause his death.

7.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, to include service connection for the cause 
of the veteran's death, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2002 pre-rating letter provided notice 
to the appellant regarding information and evidence needed to 
substantiate a claim for DIC benefits, including service 
connection for the cause of the Veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The April 2003 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  Thereafter, she received additional notice in 
September 2007, pertaining to the downstream effective date 
element of her claim with subsequent readjudication in a 
December 2008 supplemental statement of the case.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also 
Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

The Board notes that the appellant was not specifically 
informed of the conditions for which the Veteran was service-
connected at the time of his death.  However, in an April 
2004 statement, she related the Veteran's shrapnel injuries 
to the arm and leg during service.  Thus, the Board finds 
that she had actual knowledge of the conditions for which the 
Veteran was service-connected.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  The appellant was also 
not specifically informed of the information and evidence 
needed to establish service connection for the cause of the 
Veteran's death based on a condition not yet service-
connected.  However, the Board finds that she is not 
prejudiced by the omission of such notice.  In this case, the 
appellant has asserted that the Veteran's Agent Orange 
exposure in service led to his colon cancer that led to his 
death, has provided a medical opinion to that effect, and has 
acknowledged that colon cancer is not recognized by VA as 
associated with herbicide exposure.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  Thus, the Board finds that she had 
actual knowledge of the information and evidence needed to 
establish service connection for the cause of the Veteran's 
death based on a condition not yet service-connected.  See 
Dalton, 21 Vet. App. at 30-31.

Accordingly, the Board finds that no prejudice to the 
appellant will result from the adjudication of this claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In the August 2007 remand, the Board requested, in part, that 
the RO ask the appellant to provide any relevant additional 
information about the Veteran's medical background and family 
history, particularly with regard to colon cancer.  Although 
the RO did not ask the appellant to submit the above 
information, in October 2009 the appellant submitted a letter 
from Dr. C. that related that the Veteran was diagnosed with 
colon cancer in November 1990 with no known family history of 
cancer.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board also requested that, 
after securing any necessary release forms, the RO obtain the 
slides and any other evidence associated with the Veteran's 
April 2002 liver biopsy.  Accordingly, in September 2007, the 
RO asked the appellant to complete an authorization form so 
that VA could obtain the above evidence.  However, the 
appellant did not respond.  Moreover, as will be shown below, 
the above liver biopsy report has been located in the record.  
Under the circumstances, the Board finds that the RO has 
substantially complied with the August 2007 remand, and that 
no prejudice has accrued to the appellant.  See Dyment v. 
West, 13 Vet. App. 141, 146-147 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with); 
Sabonis, 6 Vet. App. at 430.  As such, any lack of compliance 
with the remand is harmless, non-prejudicial error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Stegall, 11 Vet. 
App. at 271 (a showing of non-prejudicial error may preclude 
the need for a remand notwithstanding lack of compliance with 
remand orders.)

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
Veteran's service treatment records, letters from private 
physicians, an independent medical expert opinion, and 
statements from the appellant and her representative.  The 
appellant has not indicated that she has any further evidence 
to submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal, including two extensions of time.  All pertinent 
due process requirements have been met.  See 38 C.F.R. 
§ 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996).

Analysis

The appellant contends that the Veteran's exposure to Agent 
Orange in service led to his colon cancer that caused his 
death.  Alternatively, the appellant contends that the 
Veteran died of liver cancer, which was due to hepatitis that 
resulted from the Veteran's blood transfusion in service 
necessitated by his now service-connected wounds.

In October 1990, the Veteran was admitted to a private 
hospital with diagnoses of a seizure disorder, hepatitis, and 
anemia.  November 1990 records indicate that a malignancy 
should be ruled out.  The Veteran was eventually diagnosed 
with an adenocarcinoma of the colon by biopsy later that 
month.  He then underwent a sigmoid colon resection.  

In April 2002, the Veteran underwent a CT scan of the abdomen 
for a right rib fracture of questionable pathology and to 
rule out malignancy.  The impression was of extensive disease 
of the right lobe of the liver that may represent a primary 
hepatocellular carcinoma with surrounding satellite lesions 
or of a large conglomerated mass of metastatic disease with 
smaller peripheral lesions.  The reporting physician stated 
that he favored the former diagnosis but that a biopsy should 
be able to make the distinction.

An April 2002 liver biopsy report reflects a diagnosis of 
moderately differentiated metastatic adenocarcinoma 
consistent with gastrointestinal primary.  It was noted that 
Dr. C. was notified by telephone.

A subsequent April 2002 oncology consult report by Dr. C., 
the Veteran's treating oncologist, reflects that the Veteran 
noted gradual weight loss of 30 pounds in the last one to two 
years and that he recently developed rib pain and lower back 
pain radiating down the right leg.  Dr. C. noted that a chest 
x-ray showed a pathologic rib fracture and a CT scan showed 
nearly complete replacement of the right lobe of the liver 
and multiple peripheral satellite lesions.  Dr. C. then noted 
that a liver biopsy performed the day before was verbally 
reported as adenocarcinoma consistent with colon primary and 
not suggestive of hepatoma.  Dr. C. reported that the 
Veteran's parents lived into their 80s without evidence of 
cancer and that neither of his siblings had any cancer.

A May 2002 oncology consult report by Dr. F. reflects a 
diagnosis of metastatic myeloid differentiated 
adenocarcinoma, possibly liver primary versus new primary 
versus recurrence after 10 years with a slow growing tumor.  

The Veteran died in May 2002 and the certificate of death 
lists the immediate cause of death as metastatic 
adenocarcinoma of the colon; no other conditions are listed.

At the time of the Veteran's death, service connection was in 
effect for residuals of a shrapnel wound of the right upper 
arm (Muscle Group VI) (rated as 10 percent) and residuals of 
multiple shrapnel wounds of the right lower leg and ankle 
with multiple retained foreign bodies (rated as 10 percent).

A September 2004 letter from Dr. C. reflects his opinion that 
the source of the Veteran's cancer cannot be determined with 
any certainty, noting that possibilities include a recurrence 
of his colon cancer from 10 years earlier or a second cancer 
which started since his first cancer.  Dr. C. noted that the 
primary site, if the Veteran had a second cancer, was 
clinically occult.  Dr. C. observed that there is a category 
of cancer called "metastatic adenocarcinoma of unknown 
primary" and that the Veteran's cancer fits into this 
category.  Dr. C. acknowledged that it is not well 
established that adenocarcinoma of unknown primary is related 
to Agent Orange exposure, but he stated that it is possible 
that Agent Orange might be a causative agent.  Dr. C. also 
stated that it is possible that the Veteran's original colon 
cancer, which occurred at an early age, was related to Agent 
Orange exposure.

During her May 2005 Board hearing, the appellant testified 
that she had talked to Dr. C. besides the letter but Dr. C. 
did not know where the cancer originated.

In a May 2006 report, Dr. B., an independent medical expert, 
noted that in 1990 the Veteran was diagnosed with colon 
cancer in the sigmoid colon that was resected with no 
evidence of metastasis and that about 11.5 years post-
operatively the Veteran presented with extensive liver and 
bone metastases from a cancer of some form, dying within one 
month of gastrointestinal bleeding felt to be due to the 
cancer which at the time was believed to be colon cancer.  
Dr. B. noted that a biopsy was performed on the liver 
metastases but that one report supposedly called the cancer 
consistent with colon cancer while another report called the 
cancer myeloid differentiated adenocarcinoma and could not 
differentiate liver primary from other source from colon 
recurrence.  Dr. B. noted that the actual biopsy report could 
not be found within the extensive record and observed that 
there is no such thing as a myeloid differentiated 
adenocarcinoma in modern terminology, although he could not 
rule out its existence in more ancient terms.  Dr. B. pointed 
out that the record contains insufficient information and 
that, due to the confusion from the above term, the pathology 
would normally be reviewed to make a proper decision.

Presuming that the initial liver biopsy report is correct, 
Dr. B. stated that the Veteran died from metastatic colon 
cancer, a primary tumor that has a propensity for liver 
metastasis, and bone metastasis is common enough to state 
that it definitely came from the same primary.  Dr. B. stated 
that it is unclear, however, if this was a recurrence of the 
original primary as late recurrence, although rare, does 
exist in the literature while having had one colon cancer 
increases the risk of a second primary.  Dr. B. noted that, 
without having seen the biopsy material, the possibility that 
the initial pathologic reading from the liver was wrong 
cannot be ruled out.  Dr. B. then stated that, if this is 
really colon cancer, Agent Orange is unlikely to have 
contributed to the Veteran's death; however, Dr. B. noted 
that, as the very real possibility exists that this is not 
colon cancer, an independent pathologist should review the 
liver biopsy from 2002.  Dr. B. concluded that, if one 
presumes the liver biopsy report of "consistent with" 
colonic primary is correct, then this is unlikely to be 
related to the Veteran's service in Vietnam or exposure to 
Agent Orange.

In an October 2009 letter, Dr. C. (not the Veteran's treating 
oncologist cited above) stated that it is unclear whether the 
Veteran's cancer metastasized from the colon, site of a 
previous tumor, or from a different primary lesion.  Dr. C. 
related the Veteran's past history of cancer and diagnosis of 
metastatic adenocarcinoma by biopsy in 2002, stating that the 
only record of that biopsy is a second-hand report from the 
Veteran's oncologist who stated that verbal report showed 
adenocarcinoma consistent with colon primary and that biopsy 
was not suggestive of hepatoma.  Dr. C. noted the other 
diagnosis of metastatic myeloid differentiated 
adenocarcinoma, possibly liver primary versus new primary 
versus recurrence after 10 years with a slow growing tumor.  
Dr. C. then noted the conclusion of the Veteran's treating 
oncologist that the source of the cancer cannot be determined 
with any certainty.  

After noting that it is impossible to determine the actual 
site of the Veteran's primary cancer, Dr. C. stated that it 
must then be as likely as not that the primary tumor was not 
of gastrointestinal origin.  Dr. C. pointed out that other 
likely sites of primary adenocarcinoma that can metastasize 
to the liver include the lungs, prostate, and pancreas.  Dr. 
C. cited a medical article that supported an association 
between Agent Orange exposure and prostate cancer, and an 
article that supported a positive association between 
herbicide exposure and current prevalence of cancer.  Dr. C. 
stated that, given the Veteran's young age at onset of his 
first tumor and lack of family history of neoplasm, serious 
consideration must be given to the Veteran's history of 
environmental exposure to herbicides during his deployment in 
Vietnam.  Dr. C. then opined that, based on a review of the 
recent pertinent literature, it is as likely as not that the 
Veteran's metastatic adenocarcinoma is a direct result of his 
in-service exposure to herbicides while in Vietnam.

The Board acknowledges that the question of whether the 
Veteran died from a cancer other than colon cancer has been 
raised in the record.  In questioning the diagnosis, both the 
independent medical expert in his May 2006 report and Dr. C. 
in the October 2009 letter indicate that the report of the 
2002 liver biopsy is not of record and only relate second-
hand reports of the biopsy results.  However, as noted above, 
the report of the April 2002 liver biopsy report has been 
located in the record and it reflects, as reported by the 
Veteran's treating oncologist in April 2002, that the results 
were consistent with metastatic colon cancer.  As there is no 
indication that the biopsy report is flawed or otherwise 
invalid, the Board finds it to be of great probative value.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Thus, 
the Board finds that the weight of the probative medical 
evidence establishes that the Veteran died of metastatic 
colon cancer.  Moreover, the Board finds the various opinions 
suggesting that the Veteran may have had another type of 
cancer to be of little probative value.  See Hayes, 5 Vet. 
App. at 69-70.  See also Guerrieri, 4 Vet. App. at 470-71.

Having established the Veteran's disability, the Board next 
notes that the Veteran served in the Republic of Vietnam 
during the Vietnam era; therefore, his exposure to herbicides 
is presumed.  However, the diagnosed disability in this case 
- colon cancer - is not among the diseases presumed to be 
associated with herbicide exposure.  As such, there is no 
basis for a presumption of service connection based on such 
exposure.

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

In this case, the Veteran's service treatment records reflect 
no complaint, finding, or diagnosis of colon cancer; and the 
separation examination report also reflects no indication of 
colon cancer.  Thus, colon cancer was not shown in service.  

The first documentation of colon cancer appears in November 
1990 private medical records, which reflect that a malignancy 
should be ruled out and the subsequent diagnosis by biopsy.  
The Board notes that this is over 23 years after the 
Veteran's separation from service.  The passage of many years 
between discharge from active service and any medical 
complaints or documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, the second colon cancer that led to his death was 
not diagnosed till April 2002, over 35 years after service.

The Board acknowledges the October 2009 opinion of Dr. C. 
that the Veteran's metastatic adenocarcinoma is a direct 
result of his in-service exposure to herbicides while in 
Vietnam.  However, that opinion was based on an incomplete 
review of the claims file, namely, the missed April 2002 
liver biopsy report that was of record.  Further, although 
Dr. C. cited to medical articles, none specifically supported 
a finding that colon cancer is associated with Agent Orange 
exposure.  Therefore, the Board finds the opinion to be of 
little probative value.  See Hayes, 5 Vet. App. at 69-70.  
See also Guerrieri, 4 Vet. App. at 470-71.  Thus, the Board 
finds that there is no competent, probative evidence 
establishing a link between colon cancer and in-service 
herbicide exposure.  

Although the appellant has not alleged that the Veteran's 
service-connected residuals of a shrapnel wound of the right 
upper arm or residuals of multiple shrapnel wounds of the 
right lower leg and ankle with multiple retained foreign 
bodies directly caused or contributed substantially or 
materially to cause his death, she has alleged that the 
Veteran contracted hepatitis in service due to the blood 
transfusion given during the treatment for his shrapnel 
wounds, and that this led to the liver cancer that led to his 
death.  As found above, however, the Veteran did not die of 
liver cancer but rather of colon cancer.  Thus, her 
allegations are to no avail, and the Board finds that the 
Veteran's service-connected residuals of a shrapnel wound of 
the right upper arm (Muscle Group VI) and residuals of 
multiple shrapnel wounds of the right lower leg and ankle 
with multiple retained foreign bodies did not cause or 
contribute substantially or materially to cause his death.

Given the above, the Board concludes that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the Veteran's death.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the appellant and her 
representative.  While the Board does not doubt the sincerity 
of these assertions, unfortunately, none of this evidence 
provides a basis for allowance of the claim.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the appellant nor her 
representative is shown to be other than a layperson without 
the appropriate medical training and expertise, they are not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


